NATHANIEL R. JONES, Circuit Judge,
dissenting.
I am convinced beyond doubt, that this court must carefully explore whether Byrd can satisfy the legal standard that would *578entitle him to file a second habeas petition. The complexity of the issues raised by the petitioner are of such scope and magnitude as to demand a careful and exhaustive analysis. I believe that the petition squarely implicates a question of fundamental fairness. Thus, a stay of execution is imperative. Byrd should not be put to death before this court is able to give full consideration to the issues raised in his case. Steffen v. Tate, 39 F.3d 622, 625 (6th Cir.1994).
I dissent.